Name: Directive 2008/54/EC of the European Parliament and of the Council of 17Ã June 2008 amending Council Directive 95/50/EC on uniform procedures for checks on the transport of dangerous goods by road, as regards the implementing powers conferred on the Commission
 Type: Directive
 Subject Matter: organisation of transport;  transport policy;  European Union law;  land transport
 Date Published: 2008-06-21

 21.6.2008 EN Official Journal of the European Union L 162/11 DIRECTIVE 2008/54/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 June 2008 amending Council Directive 95/50/EC on uniform procedures for checks on the transport of dangerous goods by road, as regards the implementing powers conferred on the Commission THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 71 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Directive 95/50/EC (3) provides that certain measures are to be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4). (2) Decision 1999/468/EC has been amended by Decision 2006/512/EC, which introduced the regulatory procedure with scrutiny for the adoption of measures of general scope and designed to amend non-essential elements of a basic instrument adopted in accordance with the procedure laid down in Article 251 of the Treaty, inter alia, by deleting some of those elements or by supplementing the instrument with new non-essential elements. (3) In accordance with the statement by the European Parliament, the Council and the Commission (5) concerning Decision 2006/512/EC, for the regulatory procedure with scrutiny to be applicable to instruments adopted in accordance with the procedure laid down in Article 251 of the Treaty which are already in force, those instruments must be adjusted in accordance with the applicable procedures. (4) In particular the Commission should be empowered to adapt the Annexes to Directive 95/50/EC to scientific and technical progress. Since those measures are of general scope and are designed to amend non-essential elements of Directive 95/50/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (5) Directive 95/50/EC should therefore be amended accordingly. (6) Since the amendments made to Directive 95/50/EC by this Directive are technical in nature and concern committee procedure only, they do not need to be transposed by the Member States. It is therefore not necessary to lay down provisions to that effect, HAVE ADOPTED THIS DIRECTIVE: Article 1 Amendments Article 9a and 9b of Directive 95/50/EC shall be replaced by the following: Article 9a The Commission shall adapt the Annexes to scientific and technical progress in the fields covered by this Directive, in particular to take account of amendments to Directive 94/55/EC. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 9b(2). Article 9b 1. The Commission shall be assisted by the Committee on the Transport of Dangerous Goods set up by Article 9 of Directive 94/55/EC. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.. Article 2 Entry into force This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 3 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 17 June 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) OJ C 44, 16.2.2008, p. 52. (2) Opinion of the European Parliament of 15 January 2008 (not yet published in the Official Journal) and Council Decision of 14 May 2008. (3) OJ L 249, 17.10.1995, p. 35. Directive as last amended by Commission Directive 2004/112/EC (OJ L 367, 14.12.2004, p. 23). (4) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (5) OJ C 255, 21.10.2006, p. 1.